COURT OF APPEALS OF VIRGINIA

Present:  Chief Judge Moon, Judge Annunziata and
          Senior Judge Hodges
Argued at Richmond, Virginia

WILLIAM McFADDEN AND
 CATHERINE McFADDEN
                                         MEMORANDUM OPINION * BY
v.         Record No. 2086-94-2      JUDGE ROSEMARIE P. ANNUNZIATA
                                            DECEMBER 5, 1995
ALEIDA MEJIA McFADDEN


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                    Melvin R. Hughes, Jr., Judge
           Denis C. Englisby (Englisby & Englisby, on brief),
           for appellants.

           No brief or argument for appellee.

           Torrence M. Harman (Harman & Harman, on brief),
           Guardian ad litem, for Soley McFadden, an infant.


     Appellants William McFadden (William) and Catherine McFadden

(Catherine) appeal the order of the circuit court denying

William's motion to set aside and motion for injunction and

deciding other issues.   Appellants raise the following issues on

appeal: (1) whether the trial court erred by denying William's

motion to recuse; (2) whether the trial court erred in sustaining

the guardian ad litem's motion to strike; and (3) whether the

trial court erred in denying Catherine's petition to intervene.

We affirm the trial court's decision.

     By final decree entered March 2, 1990, Aleida McFadden

(Aleida) was granted a divorce from William on the ground that

     *
       Pursuant to Code § 17.116.010 this opinion is not
designated for publication.
the parties had lived separate and apart for one year.   The final

decree incorporated by reference the couple's Separation and

Property Settlement Agreement (Agreement).   The final decree

noted that "there are two (2) infant children born of the

marriage," one of whom was Soley Kim McFadden (Soley).   In

pertinent part, the final decree also stated the following:

          ADJUDGED, ORDERED and DECREED that defendant,
          William S. McFadden shall hold, invest and use all
          funds given to him for the purpose of providing
          his children a college education and for no other
          purpose other than to pay the costs of a college
          education for each of the infant children and he
          shall not transfer or dissipate said funds and
          income for any other purpose pursuant to paragraph
          19 of said agreement.

By decree dated May 29, 1991, the circuit court assumed control

over those funds when Aleida presented evidence that William was

misusing the funds in violation of the Agreement.

     In 1993, William filed a motion pursuant to Code § 8.01-428,

alleging fraud on the part of Aleida and requesting that the

divorce case be reinstated on the court's docket.   William

alleged that Soley was not his biological daughter, asked the

trial court to set aside its factual finding concerning the

paternity of Soley and her right to the funds being held by the

court, and sought the return of child support previously paid

plus additional damages.   The court granted the motion of the

guardian ad litem to strike William's case for his failure to

establish fraud on the part of Aleida.




                                 2
                                 I.

     "It is within the trial judge's discretion to determine

whether he harbors bias or prejudice which will impair his

ability to give the defendant a fair trial."     Terrell v.

Commonwealth, 12 Va. App. 285, 293, 403 S.E.2d 387, 391 (1991).

     "In exercising such discretion, a judge must not only

consider his or her true state of impartiality, but also the

public's perception of his or her fairness, so that the public

confidence in the integrity of the judicial system is

maintained."    Buchanan v. Buchanan, 14 Va. App. 53, 55, 415
S.E.2d 237, 238 (1992).    However, "[e]ven when circumstances

create an appearance of bias, unless the conduct of the judge is

shown to have affected the outcome of the case," the trial

court's determination will not be reversed.     Welsh v.

Commonwealth, 14 Va. App. 300, 317, 416 S.E.2d 451, 461 (1992),

aff'd, 246 Va. 337, 437 S.E.2d 914 (1993).     The trial court's

determination will be reversed on appeal only for an abuse of

discretion.    Terrell, 12 Va. App. at 293, 403 S.E.2d at 391.

     William's motion to recuse noted that he had filed a

complaint against the judge with the Judicial Inquiry and Review

Commission.    In addition, William contended that because the

judge had been involved in the earlier divorce action and had

previously ruled against him, the judge was biased against him.

William also alleged that the judge engaged in ex parte

communications with Aleida and failed to place William's



                                  3
correspondence and pertinent orders into the record.

     The filing of a complaint against a judge does not require

recusal.   See id. at 293, 403 S.E.2d at 391.   Similarly,

"`[m]erely because a trial judge is familiar with a party and his

legal difficulties through prior judicial hearings . . . does not

automatically or inferentially raise the issue of bias.'"

Buchanan, 14 Va. App. at 55, 415 S.E.2d at 238 (quoting Deahl v.

Winchester Dep't. of Social Servs., 224 Va. 664, 672-73, 299
S.E.2d 863, 867 (1983).
     Moreover, nothing in the record supports William's claim

that the judge participated in improper ex parte communication.

On the contrary, the record indicates that, despite the high

volume of letters filed throughout the course of the litigation,

the judge kept all parties notified of correspondence it received

from each side.    Even accepting the allegation that several

documents are missing from the record, we cannot say that this

factor illustrates prejudice or bias on the part of the judge

against William.   Therefore, we cannot say that the judge's

denial of William's motion to recuse was a clear abuse of

discretion.
                                 II.

     "Upon familiar principles, we review the evidence on appeal

in the light most favorable to wife, the party prevailing below."

 Cook v. Cook, 18 Va. App. 726, 731, 446 S.E.2d 894, 896 (1994).

"'Where . . . the court hears the evidence ore tenus, its



                                  4
finding is entitled to great weight and will not be disturbed on

appeal unless plainly wrong or without evidence to support it.'"

 Pommerenke v. Pommerenke, 7 Va. App. 241, 244, 372 S.E.2d 630,

631 (1988) (quoting Martin v. Pittsylvania Dep't of Social

Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986)).

     William filed a motion, pursuant to Code § 8.01-428(D), 1 to

set aside portions of the final divorce decree.   William alleged

that Aleida fraudulently misrepresented that William was Soley's

father.   As the party seeking to set aside a final order on the

basis of fraud, appellant had the burden of proving "`(1) a false

representation, (2) of a material fact, (3) made intentionally

and knowingly, (4) with intent to mislead, (5) reliance by the

party misled, and (6) resulting damage to the party misled.'"
Batrouny v. Batrouny, 13 Va. App. 441, 443, 412 S.E.2d 721, 723

(1991) (quoting Winn v. Aleda Constr. Co., Inc., 227 Va. 304,

308, 315 S.E.2d 193, 195 (1984)).

     While William presented the results of a blood test as

evidence that he was not Soley's father, he presented no evidence

establishing Aleida's knowing or intentional misrepresentation of
     1
      This subsection provides as follows:

           This section does not limit the power of the court
           to entertain at any time an independent action to
           relieve a party from any judgment or proceeding,
           or to grant relief to a defendant not served with
           process as provided in § 8.01-322, or to set aside
           a judgment or decree for fraud upon the court.

Prior to the 1993 amendment, this subsection was codified as
§ 8.01-428(C).




                                 5
the paternity of Soley.    On the contrary, Aleida testified that

she was "shocked" to learn the results of the blood test and

maintained throughout her testimony that she believed that Soley

was, in fact, William's child.    Aleida denied having intercourse

with anyone other than William during their marriage, although

she admitted she had been raped in the parking lot of her place

of employment.   Aleida also admitted she had not reported the

rape to the police or to William, but testified that she was

"very, very afraid of the reaction from my husband" if she had

disclosed the rape.    Aleida testified that "I had no reason to

believe at the time that Soley -- the birth of Soley had any

relation to that.   But I don't know for sure."
     The trial judge, who had the opportunity to observe the

witnesses, found Aleida's testimony credible.     "Where the

credibility of witnesses is crucial to the determination of

whether the facts support a finding of fraud, the judge's

evaluation of the witnesses' testimony heard ore tenus and the

weight to be given the testimony will not be disturbed on appeal

unless the judge's findings are plainly wrong or without evidence

to support them."     Dunbar v. Hogan, 16 Va. App. 653, 657, 432
S.E.2d 16, 18 (1993) (citing Shortridge v. Deel, 224 Va. 589,

592, 299 S.E.2d 500, 502 (1983)).

     "The charge of fraud is one easily made, and the burden is

upon the party alleging it to establish its existence, not by

doubtful and inconclusive evidence, but clearly and conclusively.




                                   6
 Fraud cannot be presumed.    It must be proved by clear and

satisfactory evidence."   Aviles v. Aviles, 14 Va. App. 360, 366,

416 S.E.2d 716, 719 (1992).   To establish a prima face case where

 close family relationships underlie the alleged fraudulent

transaction, only slight evidence is required, however.     Haynes

v. Bunting, 152 Va. 395, 399, 147 S.E. 211, 212 (1929).     The

prima facie showing in this case turned on the credibility of the

witnesses which the trial judge resolved in favor of Aleida.      As

William failed to establish a prima facie case that Aleida
intentionally and knowingly made a false representation of a

material fact with the intent to mislead, we cannot say the trial

judge erred in granting the guardian ad litem's motion to strike.
                                III.

     Under Rule 2:15, "[a] new party may by petition filed by

leave of court assert any claim or defense germane to the subject

matter of the suit."   An intervenor must assert some right or

claim involved in the suit.    Layton v. Seawall Enters., Inc., 231
Va. 402, 403, 344 S.E.2d 896, 897 (1986).   The denial of a

petition to intervene will not be overturned on appeal absent an

abuse of discretion.   See Shank v. Department of Social Servs.,

217 Va. 506, 511, 230 S.E.2d 454, 457 (1976).

     Catherine, Soley's grandmother, filed a petition to

intervene in order to participate in the disposition of funds

held by the court pursuant to its previous orders.   The Agreement

and the final decree of divorce provided that William was




                                  7
responsible for holding these funds.    Catherine contends that the

funds belong to her.

     The decree's provision was enforceable by the court through

its contempt powers.   Doherty v. Doherty, 9 Va. App. 97, 99, 383
S.E.2d 759, 760 (1989).     Under neither the court's decree nor the

Agreement did Catherine retain a right to recover these funds.

     Moreover, in the arguments before the trial court, Catherine

challenged the court's decision in 1991 to hold the funds in

trust following William's misuse of those funds.    Catherine did

not pursue an appeal of the court's order at that time and it

became final.   Rule 1:1.   While it may be noted that Catherine

has not been a party in this matter, the record contains many

letters to the court from Catherine demonstrating that she

followed the litigation closely, but failed to seek relief from

the final orders effecting the disposition of the funds.
     Ultimately, Catherine's petition to intervene is linked to

the allegation of fraud made by William in his motion to set

aside portions of the divorce decree.    The trial court ruled that

William had failed to establish fraud.    Therefore, we cannot say

that the trial court's decision denying Catherine's petition to

intervene was an abuse of discretion.

     Accordingly, the decision of the circuit court is affirmed.

                                                     Affirmed.




                                   8
Hodges, J. dissenting.

        I am constrained to dissent from the majority opinion.     The

issue in this case revolves on the credibility of the appellee

who was called as an adverse witness by William.       The fact that

William is not the father of the child is undisputed.

        Because of the birth control practices of the parties before

the child's birth, William was suspicious when the child was

born.    Until the DNA testing, he had no knowledge that he was not

the father and to that point had supported and assumed his

paternal responsibilities.      There is absolutely no evidence to

show that he assumed any obligation to the child with knowledge

of paternity by another.
        When the appellee was confronted with the DNA results, she

through her counsel endorsed a consent decree which would have

adjudicated that William was not the father and that he be

relieved of any further obligation for support.        The trial court

rejected the decree but did grant William leave to proceed with a

hearing.    When called as an adverse witness by William, appellee

testified as follows:
          Q. Okay. Were you having sexual intercourse with
     another man prior to the time Soley was born?

             A. On that, I can say that there was a time when
        I was raped in the parking lot of my work; and I had no
        reason to believe at the time that Soley -- the birth
        of Soley had any relation to that. But I don't know
        for sure. In my heart, I know that Soley is Bill's
        father -- I mean, Soley's father.

             Q.   You were raped in the parking lot?

             A.   At my work.   Correct.



                                     9
           Q.   Prior to Soley's birth?

          A. I don't remember exactly at what time.     I
     wanted to get it out of my mind.

           Q.   Yes, ma'am.   Did you report it to the police?

           A.   No.

           Q.   No.

          A. I did not report it to the police or to my
     husband because I was very, very afraid of the reaction
     from my husband, what he would do, whether he would
     come to work and maybe start killing everyone.
     Furthermore, I would end up losing my job as a result.
      He would probably end up killing me for not having a
     job.
          Q. Yes, ma'am. Have you ever had sexual
     intercourse with another man other than the rapist
     prior to Soley's birth?

          A. No, sir. Never. During my marriage, I never
     -- As a matter of fact, I never had anything else to do
     with any other man besides my husband Bill McFadden at
     that time and now my current husband.


     On motion of the child's guardian ad litem, the trial judge

in reliance on the foregoing testimony of the appellee, struck

William's evidence.

     "The court is the judge of the credibility of the witnesses,

and its findings are of great weight on appeal."     Klein v. Klein,

11 Va. App. 155, 161, 396 S.E.2d 866, 869 (1990) (citing

Shortridge v. Deel, 224 Va. 589, 592, 299 S.E.2d 500, 502

(1983)).

     "The [fact finder's determination] . . . may only be

disturbed on appeal if this Court finds that [the

witness'] . . . testimony was 'inherently incredible, or so



                                  10
contrary to human experience as to render it unworthy of

belief.'"   Robertson v. Commonwealth, 12 Va. App. 854, 858, 406
S.E.2d 417, 419 (1991) (quoting Fisher v. Commonwealth, 228 Va.
296, 299-300, 321 S.E.2d 202, 204 (1984) (Robertson involved a

challenge to the credibility of the key witness).

     I find the appellee's testimony to be inherently incredible.

She did not remember whether the alleged rape occurred before or

after the child's birth; she did not report it to the police; and

most importantly, did not report it to her husband or any other

family member.   Moreover, appellee's uncertainty of when the rape

was committed completely eliminated any consideration that

conception resulted from such a dastardly, despicable act if it

did in fact take place.
     On this evidence, it will be a grave injustice to require

William to support a child undisputedly not his.    I would reverse

and remand for a full hearing.




                                 11